This case presents error from the district court of Carter county. Since the filing of the petition in error in this court it has come to the knowledge of the court, and it is admitted by counsel, that the parties have fully settled their differences, and that therefore the controversy between them has been determined. This being true, the court will not consider the questions of law involved, but will dismiss the appeal at the cost of the plaintiffs in error. Price et al v.Board of Commissioners, 8 Okla. 121, 56 P. 959; Smith v.Boatman, 29 Okla. 818, 120 P. 599.
By the Court: It is so ordered.